Exhibit 10.1

 

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February 16, 2018, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time (each
a “Lender” and collectively, the “Lenders”) including Oxford in its capacity as
a Lender and SILICON VALLEY BANK, a California corporation with an office
located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) and
NUVECTRA CORPORATION, a Delaware corporation (“Nuvectra”), ALGOSTIM, LLC, a
Delaware limited liability company (“Algostim”), PELVISTIM LLC, a Delaware
limited liability company (“PelviStim”), and NEURONEXUS TECHNOLOGIES, INC., a
Michigan corporation (“NeuroNexus”), each with offices located at 5830 Granite
Parkway, Suite 1100, Plano, TX 75024 (Nuvectra, Algostim, PelviStim and
NeuroNexus are individually and collectively, jointly and severally,
“Borrower”).

Recitals

 

A.     Collateral Agent, Lenders and Borroywer have entered into that certain
Loan and Security Agreement dated as of March 18, 2016 (as amended from time to
time, including by that certain First Amendment to Loan and Security Agreement
dated as February 14, 2017, the “Loan Agreement”).

 

B.     Lenders have extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.     Borrower has requested that Collateral Agent and Lenders (i) extend
additional credit to Borrower, (ii) remove the Revolving Line (as in effect
prior to the Second Amendment Effective Date), and (iii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

 

D.     Collateral Agent and Lenders have agreed to modify such consent and to
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

 

1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.        Amendments to Loan Agreement.

 

2.1     Section 2.2 (Term Loans). Section 2.2 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

 

“2.2     Term Loans.

 

(a)     Availability.

 

(i)     Subject to the terms and conditions of this Agreement, prior to the
Second Amendment Effective Date, the Lenders, severally and not jointly, made
loans to Borrower according to (X) each Lender’s Term Loan Commitment as set
forth on Schedule 1.1 hereto (as in effect prior to the Second Amendment
Effective Date) (such term loans are hereinafter referred to collectively as the
“Original Term Loans”) and (Y) each Lender’s Revolving Line Commitment as set
forth on Schedule 1.1 hereto (as in effect prior to the Second Amendment
Effective Date) (such revolving loans are hereinafter referred to collectively
as the “Original Revolving Loans” and, together with the Original Term Loans,
collectively, the “Original Loans”).

 

1

--------------------------------------------------------------------------------

 

 

(ii)     Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make term loans to Borrower on the Second
Amendment Effective Date as follows:

 

1)     SVB shall make a term loan to Borrower in an amount equal to Thirteen
Million Seven Hundred Fifty Thousand Dollars ($13,750,000.00) to refinance the
Original Term Loans by SVB (the “SVB Term A Loan”).

 

2)     Oxford shall make a term loan to Borrower in an amount equal to Thirteen
Million Seven Hundred Fifty Thousand Dollars ($13,750,000.00) to refinance the
Original Term Loans by Oxford (the “Oxford Term A Loan”, and together with the
SVB Term A Loan, each, a “Term A Loan” and collectively, the “Term A Loans”).
After repayment, no Term A Loan may be re-borrowed.

 

(iii)     Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount equal to Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) and disbursed in a single advance according to
each Lender’s Term B Loan Commitment as set forth on Schedule 1.1 hereto (such
term loans are hereinafter referred to singly as a “Term B Loan”, and
collectively as the “Term B Loans”). After repayment, no Term B Loan may be
re-borrowed.

 

(iv)     Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Third Draw Period, to make term
loans to Borrower in an aggregate amount equal to Five Million Dollars
($5,000,000.00) and disbursed in a single advance according to each Lender’s
Term C Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term C Loan”, and collectively as the “Term
C Loans”; each Term A Loan, Term B Loan or Term C Loan is hereinafter referred
to singly as a “Term Loan” and the Term A Loans, Term B Loans and Term C Loans
are hereinafter referred to collectively as the “Term Loans”). After repayment,
no Term C Loan may be re-borrowed.

 

(b)     Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.4(a), and (3) a
repayment schedule (i) with respect to the Term A Loans, equal to (A) thirty
(30) months, if the Term B Loans are funded prior to the end of the Second Draw
Period, or (B) thirty-six (36) months, if the Term B Loans are not funded prior
to the end of the Second Draw Period, (ii) with respect to the Term B Loans,
equal to thirty (30) months, and (iii) with respect to the Term C Loans, equal
to (A) thirty (30) months, if the Term B Loans are funded prior to the end of
the Second Draw Period, or (B) if the Term B Loans are not funded prior to the
end of the Second Draw Period, the number of months remaining during the period
commencing on the second (2nd) Payment Date following the Funding Date of the
Term C Loans and ending on the Maturity Date. All unpaid principal and accrued
and unpaid interest with respect to each Term Loan is due and payable in full on
the Maturity Date. Each Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

2

--------------------------------------------------------------------------------

 

 

(c)     Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, the Final Payment in respect of the Term
Loans.

 

(d)     Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least thirty (30)
days prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations that
are due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.”

 

2.2      Section 2.3 (Revolving Advances). Section 2.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“2.3     Intentionally Omitted.”

 

2.3      Section 2.5 (Secured Promissory Notes). Section 2.5 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“2.5     Secured Promissory Notes. The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (other
than the two Original Term Loans made by Oxford and that are being refinanced on
the Second Amendment Effective Date, which shall be evidenced by Amended and
Restated Secured Promissory Notes in the form attached as Exhibit E hereto)
(each a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.”

 

2.4     Section 2.6 (Fees – Final Payment). Section 2.6(c) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“(c)     Final Payment.

 

3

--------------------------------------------------------------------------------

 

 

(i)     The Final Payment, when due hereunder, to be shared between the Lenders
in accordance with their respective Pro Rata Shares; and

 

(ii)     A fully-earned, non-refundable final payment, due on the Second
Amendment Effective Date in connection with the Original Term Loans, in the
aggregate amount of Seven Hundred Eighty-Eight Thousand Seven Hundred Forty-Five
and 56/100 Dollars ($788,745.56) (the “Second Amendment Final Payment”), payable
to Oxford, in its capacity as a Lender, and SVB, to be shared in accordance with
their respective Pro Rata Shares. For the sake of clarity, the Second Amendment
Final Payment shall not reduce the Final Payment otherwise due in connection
with Section 2.6(c)(i) hereof.”

 

2.5     Section 2.6 (Fees – Prepayment Fee). Section 2.6(d) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“(d)     Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares. For the
sake of clarity, the Funding Date of each Term A Loan is the Second Amendment
Effective Date.”

 

2.6     Section 2.6 (Fees – Termination Fee). A new Section 2.6(i) of the Loan
Agreement hereby is added to read as follows:

 

“(d)     Termination Fee. A termination fee in the amount of One Million Three
Hundred Forty-Two Thousand Five Hundred Four and 44/100 Dollars ($1,342,504.44)
(the “Termination Fee”), to be shared between the Lenders in accordance with
their respective Pro Rata Shares, which Termination Fee shall be due and payable
if the Term A Loans are subject to prepayment prior to the Maturity Date,
whether by mandatory or voluntary prepayment, acceleration or otherwise.”

 

2.7     Section 3.2 (Conditions Precedent to all Credit Extensions). Section 3.2
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

“3.2     Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

 

(a)     receipt by (i) the Lenders of an executed Disbursement Letter in the
form of Exhibit B-1 attached hereto; and (ii) SVB of an executed Loan
Payment/Advance Request Form in the form of Exhibit B-2 attached hereto;

 

(b)     the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter (and the Loan Payment/Advance Request Form) and on the Funding Date of
each Credit Extension; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
hereof are true, accurate and complete in all material respects; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)     in such Lender’s sole discretion, there has not been any Material
Adverse Change;

 

4

--------------------------------------------------------------------------------

 

 

(d)     to the extent not delivered at the Effective Date, duly executed
original Secured Promissory Notes and Warrants, in number, form and content
acceptable to each Lender, and in favor of each Lender according to its Term
Loan Commitment Percentage, with respect to each Credit Extension made by such
Lender after the Effective Date, and, provided that the Warrants for any Credit
Extension made by a Lender after the Second Amendment Effective Date shall grant
to such Lender the right to acquire shares of common stock of Borrower in an
amount equal to (1) four and one-half percent (4.50%) of the amount of such
Credit Extension, divided by (2) the lower of (i) the average closing price of
such common stock for the previous ten days of trading (calculated on the day
prior to the Funding Date for such Credit Extension) and (ii) the closing price
of such common stock on the trading day prior to the Funding Date for such
Credit Extension, and such Warrants shall have an exercise price equal to such
price determined pursuant to the foregoing clause (2); and

 

(e)     payment of the fees and Lenders’ Expenses then due as specified in
Section 2.6 hereof.”

 

2.8     Section 3.4 (Procedures for Borrowing). Section 3.4(b) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“(b)     Intentionally Omitted.”

 

2.9     Section 5.9 (Use of Proceeds). Section 5.9 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

 

“5.9     Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements, and to refinance the Original Loans, in accordance with the
provisions of this Agreement, and not for personal, family, household or
agricultural purposes.”

 

2.10     Section 5.11 (Accounts Receivable). Section 5.11 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“5.11     Intentionally Omitted.”

 

2.11     Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(a)(iii) of the Loan Agreement hereby is amended and restated in its entirety
to read as follows:

 

“(iii)      as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than the earlier of thirty (30) days after the last day
of each of Borrower’s fiscal years or within seven (7) Business Days of approval
by Borrower’s Board of Directors, Borrower’s annual financial projections for
the entire current fiscal year as approved by Borrower’s Board of Directors,
which such annual financial projections shall be set forth in a
quarter-by-quarter format (such annual financial projections as originally
delivered to Collateral Agent and the Lenders are referred to herein as the
“Annual Projections”; provided that, any revisions of the Annual Projections
approved by Borrower’s Board of Directors shall be delivered to Collateral Agent
and the Lenders no later than seven (7) Business Days after such approval);”.

 

2.12     Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(a)(ix) of the Loan Agreement hereby is amended and restated in its entirety
to read as follows:

 

“(ix)      Intentionally Omitted.”

 

2.13     Section 6.10 (Financial Covenant). Section 6.10 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

5

--------------------------------------------------------------------------------

 

 

“6.10     Financial Covenant. Borrower shall achieve product revenue (determined
in accordance with GAAP), measured as of the last day of each fiscal quarter on
a trailing three (3) month basis, greater than or equal to the amounts set forth
below for the corresponding measuring periods.

 

Measuring Period End Date

 

Minimum Product Revenue

December 31, 2017

 

$7,200,000

March 31, 2018

 

$8,075,000

June 30, 2018

 

$8,500,000

September 30, 2018

 

$9,860,000

December 31, 2018

 

$12,070,000

 

 

For the 2019 fiscal year and each year thereafter, new minimum product revenue
levels shall be set by the mutual agreement of Borrower, Collateral Agent and
the Lenders based on the Annual Projections delivered by Borrower to each Lender
pursuant to Section 6.2(a)(iii) hereof (without regard, however, to any
revisions to such Annual Projections provided by Borrower pursuant to Section
6.2(a)(iii)) and pursuant to an amendment to this Agreement which Borrower
hereby agrees to execute by no later than February 28th of each year. Such
revenue projections shall be acceptable to Collateral Agent and Lenders in their
sole discretion and in any case shall require Borrower achieve product revenue
(determined in accordance with GAAP), measured as of the last day of each fiscal
quarter on a trailing three (3) month basis, greater than or equal to the
greater of (i) seventy-five percent (75%) of the product revenue target as set
forth in such, and (ii) Twelve Million Dollars ($12,000,000.00). Furthermore,
such projections shall demonstrate year over year revenue growth (determined by
comparing each individual quarter with the corresponding quarter from the
previous year) and it shall be an immediate Event of Default if Borrower,
Collateral Agent and Lenders fail to enter into the aforementioned amendment on
or prior to February 28 of each year.”

 

2.14     Section 6.14 (Accounts Receivable). Section 6.14 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“6.14     Intentionally Omitted.”

 

2.15     Section 8.1 (Payment Default). Section 8.1 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

 

“8.1     Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1 (a)
hereof). During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);”

 

2.16     Section 9.4 (Application of Payments and Proceeds). Section 9.4 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

6

--------------------------------------------------------------------------------

 

 

“9.4     Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest
therein.”

 

2.17     Section 10 (Notices). The reference to VLP Law Group LLP and such
Person’s address in Section 10 of the Loan Agreement hereby is amended and
restated in its entirety to read as follows:

 

“DLA Piper LLP (US)

500 8th Street, NW

Washington, DC 20004

Attn: Eric Eisenberg

Fax: (202) 799-5211

E-mail: eric.eisenberg@dlapiper.com”

 

The reference to Norton Rose Fulbright and such Person’s address in Section 10
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

“Dorsey & Whitney LLP

300 Crescent Court, Suite 400

Dallas, TX 75201

Attn: Laura Kalesnik

Fax: (214) 981-9901

E-mail: kalesnik.laura@dorsey.com”

 

 

7

--------------------------------------------------------------------------------

 

 

2.18     Section 12.6 (Amendments in Writing; Integration). Section 12.6(a)(i)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

“(i)     no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment, Term Loan
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;”

 

2.19     Section 12.6 (Amendments in Writing; Integration). Section 12.6(a)(iii)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

“(iii)     no such amendment, waiver or other modification shall, unless signed
by all the Lenders directly affected thereby, (A) reduce the principal of, rate
of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this Section
12.6; (F) consent to the assignment, delegation or other transfer by Borrower of
any of its rights and obligations under any Loan Document or release Borrower of
its payment obligations under any Loan Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; (G) amend any of the provisions of Section 9.4 or
amend any of the definitions of Pro Rata Share, Term Loan Commitment, Term Loan
Commitment Percentage, or that provide for the Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder; (H)
subordinate the Liens granted in favor of Collateral Agent securing the
Obligations; or (I) amend any of the provisions of Section 12.10. It is hereby
understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;”

 

2.20      Section 12.12 (Cooperation of Borrower). Section 12.2 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“12.12   Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Credit
Extension to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Loans, or Credit Extensions (which
meetings shall be conducted no more often than twice every twelve months unless
an Event of Default has occurred and is continuing), and (iii) assist Collateral
Agent or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Credit Extensions reasonably may request. Subject to the
provisions of Section 12.9, Borrower authorizes each Lender to disclose to any
prospective participant or assignee of a Term Loan Commitment, any and all
information in such Lender’s possession concerning Borrower and its financial
affairs which has been delivered to such Lender by or on behalf of Borrower
pursuant to this Agreement, or which has been delivered to such Lender by or on
behalf of Borrower in connection with such Lender’s credit evaluation of
Borrower prior to entering into this Agreement.”

 

8

--------------------------------------------------------------------------------

 

 

2.21     Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

 

“Amortization Date” is, (i) with respect to the Term A Loans, (A) April 1, 2020,
if the Term B Loans are funded prior to the end of the Second Draw Period, or
(B) October 1, 2019, if the Term B Loans are not funded prior to the end of the
Second Draw Period, (ii) with respect to the Term B Loans, April 1, 2020, and
(iii) with respect to the Term C Loans, (A) April 1, 2020, if the Term B Loans
are funded prior to the end of the Second Draw Period, or (B) if the Term B
Loans are not funded prior to the end of the Second Draw Period, the first (1st)
Payment Date following the Funding Date of the Term C Loans.

 

“Basic Rate” is with respect to a Term Loan, the floating per annum rate of
interest (based on a year of three hundred sixty (360) days) equal to the
greater of (i) eight and sixty-five hundredths of one percent (8.65%) and (ii)
the sum of (A) the “prime rate” reported in the Wall Street Journal on the date
occurring on the last Business Day of the month that immediately precedes the
month in which the interest will accrue, plus (B) four and fifteen hundredths of
one percent (4.15%). Notwithstanding the foregoing, the Basic Rate for the Term
A Loans for the period from the Effective Date through and including February
28, 2018 shall be eight and sixty-five hundredths of one percent (8.65%).

 

“Credit Extension” is any Term Loan, or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Maturity Date” is September 1, 2022.

 

“Original Loans” is defined in Section 2.2(a)(i) hereof.

 

“Original Revolving Loans” is defined in Section 2.2(a)(i) hereof.

 

“Original Term Loans” is defined in Section 2.2(a)(i) hereof.

 

“Oxford Term A Loan” is defined in Section 2.2(a)(ii)(2) hereof.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on March 1, 2018 for the Term A Loans and April 1, 2018 for the Term
B Loans.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loans, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loans, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loans, Lenders holding at least sixty
six percent (66%) of the aggregate outstanding principal balance of the Term
Loans and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loans, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loans, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing

 

“Second Amendment Effective Date” means February 16, 2018.

 

9

--------------------------------------------------------------------------------

 

 

“Second Amendment Final Payment” is defined in Section 2.6(c)(ii) hereof.

 

“Second Draw Period” is the period (a) commencing on the date of the occurrence
of the Second Tranche Milestone and (b) ending on the earlier of (i) December
31, 2018, (ii) the date that is sixty (60) days after the occurrence of the
Second Tranche Milestone and (iii) the occurrence of an Event of Default;
provided, however, that the Second Draw Period shall not commence if on the date
of the occurrence of the Second Tranche Milestone an Event of Default has
occurred and is continuing.

 

“Second Tranche Milestone” is the Lenders receipt, at any time after the Second
Amendment Effective Date, of evidence satisfactory to the Lenders that Borrower
has achieved trailing six (6) month product revenues of at least Twenty Million
Dollars ($20,000,000.00) for the six (6) month period most recently ended.

 

“SVB Term A Loan” is defined in Section 2.2(a)(ii)(1) hereof.

 

“Termination Fee” is defined in Section 2.6(i) hereof.

 

“Third Draw Period” is the period (a) commencing on the date of the occurrence
of the Third Tranche Milestone and (b) ending on the earlier of (i) March 31,
2019, (ii) the date that is sixty (60) days after the occurrence of the Third
Tranche Milestone and (iii) the occurrence of an Event of Default; provided,
however, that the Third Draw Period shall not commence if on the date of the
occurrence of the Third Tranche Milestone an Event of Default has occurred and
is continuing.

 

“Third Tranche Milestone” is the Lenders receipt, at any time after the Second
Amendment Effective Date, of evidence satisfactory to the Lenders that Borrower
has achieved trailing six (6) month product revenues of at least Twenty-Five
Million Dollars ($25,000,000.00) for the six (6) month period most recently
ended.

 

2.22     Section 13.1 (Definitions). The following terms and their respective
definitions hereby are deleted in their entirety from Section 13.1 of the Loan
Agreement:

 

“Availability Amount”, “Borrowing Base”, “Borrowing Base Certificate”,
“Revolving Advance” or “Revolving Advances”, “Revolving Line”, “Revolving Line
Commitment”, “Revolving Line Commitment Percentage”, “Revolving Line Maturity
Date”, “Transaction Report”

 

2.23     Schedule 1.1 of the Loan Agreement hereby is replaced in its entirety
with Schedule 1.1 attached hereto.

 

2.24     Exhibit B-1 of the Loan Agreement hereby is replaced in its entirety
with Exhibit B-1 attached hereto.

 

2.25     Exhibit C of the Loan Agreement hereby is replaced in its entirety with
Exhibit C attached hereto.

 

2.26     Exhibit D of the Loan Agreement hereby is replaced in its entirety with
Exhibit D attached hereto.

 

2.27     Exhibit E of the Loan Agreement hereby is replaced in its entirety with
Exhibit E attached hereto.

 

2.28     The original Secured Promissory Notes dated as of March 18, 2016 and
September 28, 2017 issued by Borrower in favor of SVB hereby are cancelled, null
and void and of no further force and effect. The original Secured Promissory
Notes in respect of the Original Term Loans by Oxford dated as of March 18, 2016
and September 28, 2017 and issued by Borrower in favor of Oxford hereby are
amended and restated in the form attached as Exhibit E to the Loan Agreement, as
amended by this Amendment, and such original Secured Promissory Notes that have
been amended and restated are hereby cancelled, null and void and of no further
force and effect. The original Secured Promissory Note in respect of the
Original Revolving Loans by Oxford dated as of March 18, 2016 and issued by
Borrower in favor of Oxford hereby is cancelled, null and void and of no further
force and effect. Collateral Agent hereby acknowledges and agrees on behalf of
the Lenders that no Prepayment Fee shall be due and payable by Borrower in
connection with this Amendment and the transactions contemplated hereby,
including, without limitation, the refinancing of the Original Loans.

 

10

--------------------------------------------------------------------------------

 

 

3.     Limitation of Amendment.

 

3.1     The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4.     Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3     The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and

 

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

11

--------------------------------------------------------------------------------

 

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.     Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of the following:

 

(a)     this Amendment by each party hereto;

 

(b)     the due execution and delivery to Collateral Agent of the Corporate
Borrowing Certificates attached hereto;

 

(c)     the Disbursement Letter attached hereto;

 

(d)     Amended and Restated Secured Promissory Notes in favor of Oxford and
each attached hereto;

 

(e)     a Secured Promissory Note in favor of SVB and attached hereto;

 

(f)     a Loan Payment/Advance Request form;

 

(g)     Borrower’s payment of any outstanding Obligations in respect of the
Original Revolving Loans; and

 

(h)     Borrower’s payment of the Second Amendment Final Payment.

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.  

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC 

 

 

By: /s/ Colette H. Featherly

Name: Colette H. Featherly

Title:   Senior Vice President

     

 

LENDER:

 

SILICON VALLEY BANK

 

 

By: /s/ Kevin Fleischman

Name: Kevin Fleischman

Title:   Director

         

BORROWER:

 

NUVECTRA CORPORATION

 

 

By: /s/ Walter Berger

Name: Walter Berger

Title:   Chief Operating Officer and Chief Financial Officer

ALGOSTIM, LLC

 

 

By: /s/ Walter Berger

Name: Walter Berger

Title:   Vice President and Treasurer

   

NEURONEXUS TECHNOLOGIES, INC.

 

 

By: /s/ Walter Berger

Name: Walter Berger

Title:   Vice President and Treasurer

PELVISTIM LLC

 

 

By: /s/ Walter Berger

Name: Walter Berger

Title:   Vice President and Treasurer

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

Lenders and Commitments

 

Term A Loans

Lender

Term A Loan Commitment

Term A Loan Commitment

Percentage

OXFORD FINANCE LLC

$13,750,000.00

50.00%

SILICON VALLEY BANK

$13,750,000.00

50.00%

TOTAL

$27,500,000.00

100.00%

 

Term B Loans

Lender

Term B Loan Commitment

Term B Loan Commitment

Percentage

OXFORD FINANCE LLC

$6,250,000.00

50.00%

SILICON VALLEY BANK

$6,250,000.00

50.00%

TOTAL

$12,500,000.00

100.00%

 

Term C Loans

Lender

Term C Loan Commitment

Term C Loan Commitment

Percentage

OXFORD FINANCE LLC

$2,500,000.00

50.00%

SILICON VALLEY BANK

$2,500,000.00

50.00%

TOTAL

$5,000,000.00

100.00%

 

Aggregate (all Term Loans)

Lender

Term Loan Commitment

Term Loan Commitment

Percentage

OXFORD FINANCE LLC

$22,500,000.00

50.00%

SILICON VALLEY BANK

$22,500,000.00

50.00%

TOTAL

$45,000,000.00

100.00%

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Compliance Certificate

 

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender
SILICON VALLEY BANK, as Lender

 

FROM:

NUVECTRA CORPORATION, ALGOSTIM, LLC, PELVISTIM LLC and NEURONEXUS TECHNOLOGIES,
INC.

 

The undersigned authorized officer (“Officer”) of NUVECTRA CORPORATION,
ALGOSTIM, LLC, PELVISTIM LLC and NEURONEXUS TECHNOLGIES, INC. (individually and
collectively, jointly and severally, “Borrower”), hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement by
and among Borrower, Collateral Agent, and the Lenders from time to time party
thereto (the “Loan Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement),

 

a)     Borrower is in complete compliance for the period ending     with all
required covenants except as noted below;

 

b)     There are no Events of Default, except as noted below;

 

c)     Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

d)     Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;

 

e)     No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

 

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

Reporting Covenant

 

Requirement

 

Actual

Complies

             

1)

Financial statements

 

Quarterly within 5 days of filing with SECA

   

Yes

No

N/A

                 

2)

Annual (CPA Audited) statements

 

Within earlier of 180 days after FYE or 5 days of filing with SEC

   

Yes

No

N/A

 

 

--------------------------------------------------------------------------------

 

 

  Reporting Covenant   Requirement   Actual Complies                  

3)

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (within earlier of 30 days of FYE or 7 Business Days of approval by
Board), and when revised

   

Yes

No

N/A

                 

4)

8-K, 10-K and 10-Q Filings

 

If applicable, within 5 days of filing

   

Yes

No

N/A

                 

5)

Compliance Certificate

 

Within 5 days of filing quarterly/annual financial statements with SEC

   

Yes

No

N/A

                 

6)

IP Report

 

When required

   

Yes

No

N/A

                 

7)

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

     

$_________

Yes

No

N/A

                 

8)

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

     

$_________

Yes

No

N/A

 

Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

         

1)

   

Yes

No

Yes

No

             

2)

                         

3)

                         

4)

           

 

Financial Covenants

 

 

Covenant

Requirement

Actual

Compliance

         

1)

Minimum Revenues (quarterly)

See Section 6.10

$

Yes

No

 

Other Matters

 

1)

Have there been any changes in management since the last Compliance Certificate?

Yes

No

       

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

       

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

Yes

No

 

 

--------------------------------------------------------------------------------

 

 

4)

Subsidiary and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

Yes

No

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

NUVECTRA CORPORATION

ALGOSTIM, LLC PELVISTIM LLC

NEURONEXUS TECHNOLOGIES, INC.

 

 

By: __________________________________

Name: ________________________________

Title: _________________________________

 

Date:

       

LENDER USE ONLY

           

Received by:  __________________

Date: _______

           

Verified by: ____________________

Date: _______

           

Compliance Status :

Yes

No

 

 

--------------------------------------------------------------------------------

 

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER: NUVECTRA CORPORATION DATE: February 16, 2018 LENDERS OXFORD FINANCE
LLC, as Collateral Agent and Lender     SILICON VALLEY BANK, as Lender  

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.     Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s Bylaws. Neither such Certificate of Incorporation nor such Bylaws
have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Collateral
Agent and Lenders may rely on them until Collateral Agent and each Lender
receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

           

☐

                         

☐

                         

☐

                         

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Lenders.

Execute Loan Documents. Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security. Grant Collateral Agent and Lenders a security interest in any of
Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.          The persons listed above are Borrower’s officers or employees with
their titles and signatures shown next to their names.

 

  By:

 

  Name:

 

  Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as                               

[print title]

of the date set forth above.

 

  By:

 

  Name:

 

  Title:

 

 

 

[Signature Page to Corporate Borrowing Certificate – Nuvectra Corporation]

 

--------------------------------------------------------------------------------

 

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER: NEURONEXUS TECHNOLOGIES, INC. DATE: February 16, 2018 LENDERS OXFORD
FINANCE LLC, as Collateral Agent and Lender     SILICON VALLEY BANK, as Lender  

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Michigan.

 

3.     Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s Bylaws. Neither such Certificate of Incorporation nor such Bylaws
have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Collateral
Agent and Lenders may rely on them until Collateral Agent and each Lender
receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

           

☐

                         

☐

                         

☐

                         

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Lenders.

Execute Loan Documents. Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security. Grant Collateral Agent and Lenders a security interest in any of
Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.          The persons listed above are Borrower’s officers or employees with
their titles and signatures shown next to their names.

 

  By:

 

  Name:

 

  Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as                               

[print title]

of the date set forth above.

 

  By:

 

  Name:

 

  Title:

 

 

 

[Signature Page to Corporate Borrowing Certificate – NeuroNexus Technologies,
Inc.]

 

--------------------------------------------------------------------------------

 

 

LIMITED LIABILITY COMPANY BORROWING CERTIFICATE

 

BORROWER: PELVISTIM LLC DATE: February 16, 2018 LENDERS OXFORD FINANCE LLC, as
Collateral Agent and Lender     SILICON VALLEY BANK, as Lender  

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a limited
liability existing under the laws of the State of Delaware.

 

3.     Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Formation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s operating agreement. Neither such Certificate of Formation nor such
operating agreement have been amended, annulled, rescinded, revoked or
supplemented, and such Certificate of Formation and such operating agreement
remain in full force and effect as of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
sole member and Board of Managers. Such resolutions are in full force and effect
as of the date hereof and have not been in any way modified, repealed,
rescinded, amended or revoked, and Collateral Agent and Lenders may rely on them
until Collateral Agent and each Lender receives written notice of revocation
from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

           

☐

                         

☐

                         

☐

                         

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Lenders.

Execute Loan Documents. Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security. Grant Collateral Agent and Lenders a security interest in any of
Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

  By:

 

  Name:

 

  Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as                               
               [print title]

of the date set forth above.

 

  By:

 

  Name:

 

  Title:

 

 

 

[Signature Page to Limited Liability Company Borrowing Certificate – PelviStim
LLC]

 

--------------------------------------------------------------------------------

 

 

LIMITED LIABILITY COMPANY BORROWING CERTIFICATE

 

BORROWER: ALGOSTIM, LLC DATE: February 16, 2018 LENDERS OXFORD FINANCE LLC, as
Collateral Agent and Lender     SILICON VALLEY BANK, as Lender  

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a limited
liability existing under the laws of the State of Delaware.

 

3.     Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Formation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s operating agreement. Neither such Certificate of Formation nor such
operating agreement have been amended, annulled, rescinded, revoked or
supplemented, and such Certificate of Formation and such operating agreement
remain in full force and effect as of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
sole member and Board of Managers. Such resolutions are in full force and effect
as of the date hereof and have not been in any way modified, repealed,
rescinded, amended or revoked, and Collateral Agent and Lenders may rely on them
until Collateral Agent and each Lender receives written notice of revocation
from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

           

☐

                         

☐

                         

☐

                         

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Lenders.

Execute Loan Documents. Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security. Grant Collateral Agent and Lenders a security interest in any of
Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

  By:

 

  Name:

 

  Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as                               
               [print title]

of the date set forth above.

 

  By:

 

  Name:

 

  Title:

 

 

 

[Signature Page to Limited Liability Borrowing Certificate – AlgoStim, LLC]